DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/8/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-33 recite interconnected pores however, claim 2 does not recite “interconnected” and thus lacks antecedent basis.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 27-28 and 31-33 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Jiang et al. (US 2011/0111031).
Bellas et al. (US 2014/0308362) (hereinafter Bellas et al.) disclose filler compositions and kits for augmenting tissue by injection (abstract). The injection device is a syringe which can comprise a needle, a cannula and/or catheter (i.e., delivery device) (para 0024 and claim 121). Bellas et al. disclose the injectable compositions can be used for soft tissue augmentation and examples include augmentation of the vocal cords (also known as vocal folds) (para 0099). Thus, methods of injection into vocal fold (cord) are encompassed.  The injectable composition and/or the silk fibroin particles can further comprise at least one active agent which may be anesthetics such as lidocaine (paras 0084-0085 and 0088). In some embodiments the compositions and/or silk fibroin particles can further comprise at least additional material for soft tissue augmentation, e.g., dermal filler materials (para 0093) and examples of such materials include hyaluronic acid (paras 0039 and 0249). The injectable composition comprises silk fibroin particle with sizes of about 500 nm-5000 µm (para 0172). This is a range that overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The injectable composition requires silk fibroin particles (claim 115) and the particles have a porosity of at least about 1 % or at least about 5 % (claims 119-120). Bellas et al. disclose Hyaluronic acid (HA) is a glycosaminoglycan that is naturally found in the human body and is widely distributed throughout connective, epithelial, and neural tissues. Compositions of non-crosslinked hyaluronic acid tend to degrade within a few months after injection and thus require fairly frequent reinjection to maintain their soft tissue augmenting effect. More recently, compositions of cross-linked hyaluronic acid have been used for soft tissue augmentation. However, such cross-linked compositions contain fairly large particles, around approximately 2 mm each, of hyaluronic acid suspended in a gel. While the larger particles could have a longer lasting effect, the larger particle size can make the injection more challenging and create an unpleasant experience to a recipient (para 0006). Bellas et al. disclose in some embodiments the silk fibroin can be also mixed with other biocompatible and/or biodegradable polymers to form mixed polymer particles comprising silk fibroin where the one or more biocompatible and/or biodegradable polymers can be hyaluronic acid (para 0046). Bellas et al. disclose in an alternative approach, silk fibroin particles can be mixed with other polymers, for examples, hyaluronic acid, to prolong the release of certain growth factors or cytokines and to stabilize the functionality (para 0137). Thus, Bellas et al. clearly discloses silk fibroin particles with hyaluronic acid. Bellas et al. disclose the needle or cannula gauge can range from 12 to 34, 15 to 34, 20 to 32, or 25 to 30. The size of the needle or cannula can be determined to allow for an appropriate extrusion force of less than 40N (nominal deliverable force for a human hand) (para 0108). The silk fibroin particles have a porosity of at least about 70 % (paras 0165 and 0169). The pores have a size of about 1 µm to about 1000 µm (para 0171). The silk fibroin particles have a size of about 1 µm to 2000 µm (para 0173) and 10 µm to 1500 µm (para 0174). The silk fibroin matrix can be combined with glycerol that affects flexibility of the matrix (i.e., plasticizer) (bottom or para 0041 and para 0080-glycerol). Bellas et al. disclose that in some embodiments, the silk fibroin particles described herein can comprise porous structures, e.g., to mimic the structural morphology of a native tissue, to modulate the degradation rate/volume retention rate of the silk fibroin particles, and/or to module release profile of an active agent embedded therein, if any. As used herein, the terms "porous" and "porosity" are generally used to describe a structure having a connected network of pores or void spaces (which can, for example, be openings, interstitial spaces or other channels) throughout its volume (i.e., interconnected). The term "porosity" is a measure of void spaces in a material, and is a fraction of volume of voids over the total volume, as a percentage between 0 and 100% (or between 0 and 1) (para 0050). The composition is contained in the delivery device (claim 121). Regarding the average extrusion force and how it is measured as in claim 9, this is a method of measurement and the method by which it is measured does not impart patentable weight to a product claim. Regarding the extrusion force standard deviation which is measured when extruding the composition through a 18-30 gauge needle, the Bellas et al. reference discloses compositions with overlapping extrusion forces measured with the same needle sizes and thus one would reasonably conclude that the standard deviation would also overlap.
	Based on the disclosure of Bellas et al. it appears that cross-linked hyaluronic acid is more preferable. Van Epps et al. (US Patent 9,334, 262) (hereinafter Van Epps et al.) disclose hydrogels that contain crosslinked glycosaminoglycan polymer which can be hyaluronan (col. 32, lines 9-20). The hydrogel comprises crosslinked polymers of hyaluronan (col. 33).  Van Epps et al. disclose aspects of the present specification provide, in part, a hydrogel material comprising a crosslinked glycosaminoglycan polymer having a degree of crosslinking. As used herein, the term “degree of crosslinking” refers to the percentage of glycosaminoglycan polymer monomeric units, such as, e.g., the disaccharide monomer units of hyaluronan that are bound to a cross-linking agent. The degree of crosslinking is expressed as the percent weight ratio of the crosslinking agent to glycosaminoglycan monomeric unit within the crosslinked portion of the hydrogel material. It is measured by the weight ratio of glycosaminoglycan monomers to crosslinker. Thus, a hydrogel material that has a crosslinked glycosaminoglycan polymer with a 4% degree of crosslinking means that on average there are four crosslinking molecules for every 100 glycosaminoglycan monomeric units. Every other parameter being equal, the greater the degree of crosslinking, the harder the hydrogel becomes. Non-limiting examples of a degree of crosslinking useful to make the hydrogel materials disclosed herein include about 1% to about 15% (col. 32, lines 15-35). Thus, the degree of crosslinking is recognized as a result effective variable where the result is the hardness of the hydrogel. The hydrogel can comprise uncrosslinked glycosaminoglycan polymers which may be hyaluronan polymer. Uncrosslinked glycosaminoglycan polymers are water soluble and generally remain fluid in nature. As such, uncrosslinked glycosaminoglycan polymers are often mixed with a glycosaminoglycan polymer-based hydrogel material as a lubricant to facilitate the extrusion process of the hydrogel material through a fine needle (col. 34, lines 65-col. 35, line 3). The hydrogel can comprise uncrosslinked hyaluronan with mean molecular weights of 100,000 Da to about 200,000 Da (i.e. 200 Kda) (col. 35, lines 40-63). The hydrogels contain crosslinked and uncrosslinked glycosaminoglycan polymers (i.e., hyaluronan (col. 37, lines 33-44). The crosslinked glycosaminoglycan represents about 1 %, about 2 %, about 3 %, about 4 %, about 5 %, about 6 % , about 7 %, about 8 %, about 9 %, about 10 % present of the hydrogel material (col. 32, lines 9-41). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the hyaluronic acid crosslinked and further have the hydrogel comprise uncrosslinked hyaluronic acid. One would have been motivated to do so to fine tune the degradation profile of the hydrogel and further provide a lubricant to facilitate the extrusion process of the hydrogel material. Bellas et al. disclose  pore size of the porous silk fibroin particles can range from about 10 nm to about 2000 µm, from about 50 nm to about 1500 µm, from about 0.5 µm to about 1500 µm, from about 1 µm to about 1000 µm, or from about 1 µm to about 500 µm (para 0016). The prior art discloses pore sizes from 1 to 500 µm and therefore the average pore size must necessarily be between 1 and 500 µm and would overlap with the instantly claimed range.
	The modified Bellas does not disclose the hyaluronic acid and the porous silk fibroin particles have a volume ratio of greater than or equal to 50:50 and less than or equal to 75:25.
Serban et al. (US 2015/0057685) (hereinafter Serban et al.) disclose a composition containing cross-linked silk fibrin and hyaluronic acid and the weight ratio can be from 1:1,2:1 or 3:1 (para 0089Table 2). Serban discloses that the 3:1 volume ratio yielded the best biological outcome (equivalent to the lowest cell concentration) and that decreasing the HA amount in the formulation can increase cell adhesion (para 0184).
Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” disclose that hyaluronic acid has an effect in enhancing (3-sheet content observed for silk fibroin and enhancement of (3-sheet content observed for the silk fibroin/hyaluronic acid matrices correlated with improved mechanical properties: blended matrices had higher compressive moduli and higher breaking strengths than pure silk fibroin matrices (abstract). The ratio used was a 1.5 % w/v (SF to HA ratio w/w/ 60:40) (section 2.3 and table 1). Absent any evidence of criticality, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been motivated to optimize the HA amount present to tailor to the cell adhesive properties of the composition and to tailor toward the desired mechanical properties such as compressive moduli and breaking strengths.
With regards to the interconnected pores, Jiang et al. (US 2011/0111031) (hereinafter Jiang et al.) disclose a porous silk fibroin body having 3D interconnected pores, which have a diameter of 10 µm-1000 µm (para 0019). 
Bellas et al. disclose that one of ordinary skill in the art can determine the optimal porosity of the silk fibroin particles used for various purposes. The porosity and/or pore size of the silk fibroin particles can be optimized based on the desired degradation rate or volume regeneration rate of the silk fibroin particles, release profiles of an active agent from the silk fibroin particles, and /or the structural morphology of the tissues to be repaired or augmented (para 0051). Claim 31 recites not more than 10 % of the interconnected pores have a diameter of 100 microns or greater”, claim 32 recites no more than 15 % of the interconnected pores have a circle equivalent diameter of 75 microns or greater and claim 33 recites at least about 50 % of the interconnected pores have a circle equivalent diameter of between 5 microns and 75 microns. The Examiner interprets these limitations to mean that the majority of the pores are small not over 75 microns with maximum of 10 % having diameters of 100 or more and claim 33 is recitation of 50 % of the pore sizes are between 5-75. Bellas teaches the pore sizes are from 1 µm -1000 µm which overlaps. Bellas also provides motivation to optimize the pore sizes where the result is desired degradation rate of the silk fibroin particles, release profiles of an active agent from the silk fibroin particles, and /or the structural morphology of the tissues to be repaired or augmented and Bellas discloses one of ordinary skill in the art would optimize the pore sizes. Thus, absent any evidence of criticality, it would have been prima facie obvious for one of ordinary skill in the art to optimize the interconnective pore sizes. One would have been motivated to do so to tailor to the desired degradation rate, release profile of active agent from the silk fibroin particles, and/or the structural morphology of the tissue to be repaired or augmented. The pore sizes overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



6.	Claims 2 and 30 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Jiang et al. (US 2011/0111031) as applied to claims 2, 27-28 and 31-33 above, and further in view of Bergman et al. (US 2011/0008444) and Brown et al. “Complex Shear Modulus (G*) Polymer Properties" as evidenced by Dion et al. “Functional assessment of the ex vivo vocal folds through biomechanical testing: A review”.
The modified Bellas et al. has been discussed supra and does not disclose the complex storage modulus. Bergman et al. (US 2011/0008444) (hereinafter Bergman et al.) disclose crosslinked hyaluronan hydrogels and that the useful desired (shear storage modulus G’) of suitable hydrogels will depend on the intended application and can be found in a broad interval such as 10 Pa to 1 Mpa (abstract and para 0031). According to Brown et al. “Complex Shear Modulus (G*) Polymer Properties" the modulus G’ is called the shear storage modulus (or simply the dynamic shear modulus) (see polymer properties bottom of page 5). As evidenced by Dion et al. “Functional assessment of the ex vivo vocal folds through biomechanical testing: A review” (hereinafter Dion et al.) the complex shear modulus is also known as dynamic shear modulus (see 1st full paragraph top of page 4). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to tailor the properties of the hydrogels for the intended application and is generally found to be from 10 Pa to 1 Mpa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

7.	Claims 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685) Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Jiang et al. (US 2011/0111031) as applied to claims 2, 27-28 and 31-33 above, and further in view of Kaplan et al. (US 2015/0174256) .
The modified Bellas et al. has been discussed supra and does not disclose the average aspect ratio. Bellas et al. disclose that the silk fibroin particles can be any shape, e.g. spherical (para 0043). 
	Kaplan et al. (US 2015/0174256) (hereinafter Kaplan et al.) disclose silk fibroin particles which can be substantially spherical (para 0215).  Kaplan et al. disclose what is meant by "substantially spherical" is that the ratio of the lengths of the longest to the shortest perpendicular axes of the particle cross section is less than or equal to about 1.5. Substantially spherical does not require a line of symmetry. Further, the particles can have surface texturing, such as lines or indentations or protuberances that are small in scale when compared to the overall size of the particle and still be substantially spherical. In some embodiments, the ratio of lengths between the longest and shortest axes of the particle is less than or equal to about 1.5, less than or equal to about 1.45, less than or equal to about 1.4, less than or equal to about 1.35, less than or equal to about 1.30, less than or equal to about 1.25, less than or equal to about 1.20, less than or equal to about 1.15 less than or equal to about 1.1. Without wishing to be bound by a theory, surface contact is minimized in particles that are substantially spherical, which minimizes the undesirable agglomeration of the particles upon storage. Many crystals or flakes have flat surfaces that can allow large surface contact areas where agglomeration can occur by ionic or non-ionic interactions. A sphere permits contact over a much smaller area (paras 0010 and 0013-silk fibroin and para 0215). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the average aspect ratio be less than or equal to 1.5 for substantially spherical particles. One would have been motivated to do so to minimize surface contact of the particles which minimizes undesirable agglomeration upon storage (Kaplan para 0215).

DOUBLE PATENTING
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 27-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12, 14, 16-25 and 31-33  of copending Application No. 17/200766. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin and crosslinked hyaluronic acid compositions containing properties, such as volume ratio, average pore size, and average porosity, crosslink density that overlap. The differences being that claim 1 of the ‘766  recites crosslink density of greater than or equal to 4 and less than or equal to 20 and recites ratio of the crosslinked hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 95:5 wherein the instant application recites volume ratio of hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 75:25 and the crosslinked density of the hyaluronic acid is greater than or equal to 8 % and less than or equal to 20 mol %. These are overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The other difference is the intended use (injection into vocal fold of the instant claims) vs. injection into soft tissue in the ‘766 however these limitations are regarded as  intended use of the composition and do not impart additional structure. The ‘766 disclose delivering into a soft tissue where the instant claims specifically recite vocal fold however Bellas disclose delivery into soft tissue and the soft tissue is disclosed as vocal cord. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not persuasive. 
	Applicants argue that the pore size range in Bellas is so large in comparison to the average claimed pore size it would not make obvious the claimed average pore size. Applicants argue that the pores having the claimed average pore size preform unexpectedly better in comparison to others having average pores sizes. 
	Applicants argue that particles having the morphology (circularity) can advantageously be extruded with relatively low force through catheters and needles having small inner diameters. 
	In response, this argument is not found persuasive because the prior art recognizes using particle sizes that overlap and the same size needles as claimed. 
Bellas et al. disclose that one of ordinary skill in the art can determine the optimal porosity of the silk fibroin particles used for various purposes. The porosity and/or pore size of the silk fibroin particles can be optimized based on the desired degradation rate or volume regeneration rate of the silk fibroin particles, release profiles of an active agent from the silk fibroin particles, and /or the structural morphology of the tissues to be repaired or augmented (para 0051). Claim 31 recites not more than 10 % of the interconnected pores have a diameter of 100 microns or greater”, claim 32 recites no more than 15 % of the interconnected pores have a circle equivalent diameter of 75 microns or greater and claim 33 recites at least about 50 % of the interconnected pores have a circle equivalent diameter of between 5 microns and 75 microns. The Examiner interprets these limitations to mean that the majority of the pores are small not over 75 microns with maximum of 10 % having diameters of 100 or more and claim 33 is recitation of 50 % of the pore sizes are between 5-75. Bellas teaches the pore sizes are from 1 µm -1000 µm which overlaps. Bellas also provides motivation to optimize the pore sizes where the result is desired degradation rate, of the silk fibroin particles, release profiles of an active agent from the silk fibroin particles, and /or the structural morphology of the tissues to be repaired or augment and Bellas discloses one of ordinary skill in the art would optimize the pore sizes. Applicants have not provided evidence of the criticality and Bellas et al. recognizes one of ordinary skill in the art would optimize the sizes. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record.

CONCLUSION 
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615